DETAILED ACTION
Claims 1, 4-10 and 13-17 are currently presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.

Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Applicant’s Argument: Applicant’s argues the mapping of the cited prior art to the claims.
Examiner’s Response: Applicant’s arguments are moot in light of an updated mapping of the cited prior art references to the claimed invention necessitated by Applicant’s amendments.
Therefore, the 103 rejection is Maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S123 and S124.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “each grit of the diamond”, in lines 2 and 3, which is improper because there is previous recitation of diamond grits.  Suggested correction is for the limitation to read “each grit of the diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “each grit of the diamond” will be interpreted as “each grit of the diamond grits” that are present in the preceding claims.

Claim 6 is objected to because of the following informalities: the claim recites “the pad by diamond grits”, in line 3, which is improper because there is previous recitation of polishing pad.  Suggested correction is for the limitation to read “the polishing pad by diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the pad by diamond grits” will be interpreted as “the polishing pad by diamond grits” that are present in the preceding claims.

Claim 6 is objected to because of the following informalities: the claim recites “each grit of the diamond”, in line 7, which is improper because there is previous recitation of diamond grits.  Suggested correction is for the limitation to read “each grit of the diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “each grit of the diamond” will be interpreted as “each grit of the diamond grits” that are present in the preceding claims.

Claim 14 is objected to because of the following informalities: the claim recites “each grit of the diamond”, in line 4, which is improper because there is previous recitation of diamond grits.  Suggested correction is for the limitation to read “each grit of the diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “each grit of the diamond” will be interpreted as “each grit of the diamond grits” that are present in the preceding claims.

Claim 15 is objected to because of the following informalities: the claim recites “the pad by diamond grits”, in line 2, which is improper because there is previous recitation of polishing pad.  Suggested correction is for the limitation to read “the polishing pad by diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the pad by diamond grits” will be interpreted as “the polishing pad by diamond grits” that are present in the preceding claims.

Claim 15 is objected to because of the following informalities: the claim recites “each grit of the diamond”, in line 6, which is improper because there is previous recitation of diamond grits.  Suggested correction is for the limitation to read “each grit of the diamond grits”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “each grit of the diamond” will be interpreted as “each grit of the diamond grits” that are present in the preceding claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 4-8 recite a method, which is a process, which is a statutory category of invention. Claim 9 recites a non-transitory computer readable medium to perform the method, which is a manufacture, which is a statutory category of invention. Claims 10 and 13-17 recite an apparatus, which is a machine, which is a statutory category of invention. Therefore, claims 1, 4-10 and 13-17 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9 and 10 recite the abstract idea of a polishing pad conditioning simulation, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “extracting first characteristic information comprising process parameters of a conditioning of a polishing pad, extracting second characteristic information comprising structure information of a conditioner, and extracting third characteristic information comprising structure information of the polishing pad;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “inputting the first characteristic information, the second characteristic information, the third characteristic information, characteristic information based on a pressure distribution applied to the polishing pad, and slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad, to an algorithm;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “calculating a profile of the polishing pad; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
Dependent claims 4-8 and 13-17 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 10 recite the additional elements of a “processor”, “non-transitory computer readable medium”, and “a display” however these additional elements merely use a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) The claims merely detail instructions on how to simulate polishing pad conditioning by a processor. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical concept) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)). The additional limitation of “outputting data for visualizing the profile of the polishing pad based on the calculated profile of the polishing pad”, in claim 1, and similarly “provide data to be visualized on the display based on the calculated profile of the polishing pad” in claim 8, however this limitation adds insignificant extra-solution activity to the judicial exception. (MPEP2106.05(g)) This limitation amounts to outputting analyzed data. This is akin to outputting selected data that has been collected, analyzed and displayed, i.e. selecting information, based on types of information and availability of information, for collection, analysis and display. (MPEP2106.05(g)) There is no improvement to the computer running the application. There is no particular machine on which the claimed invention is applied.
Dependent claims 4-8 and 13-17 further narrow the abstract idea, identified in the independent claims, and do not introduce additional elements that integrate the claimed invention into a practical application.
Step 2B: Claims 1, 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 9 and 10 recite the additional elements of a “processor”, “non-transitory computer readable medium”, and “a display” however these additional elements merely use a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) The claims merely detail instructions on how to simulate polishing pad conditioning by a processor. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical concept) does not amount to significantly more. (MPEP 2106.05(f)(2)). at “outputting data for visualizing the profile of the polishing pad based on the calculated profile of the polishing pad” in claim 1, and similarly “provide data to be visualized on the display based on the calculated profile of the polishing pad” in claim 8, however this limitation adds insignificant extra-solution activity to the judicial exception. (MPEP2106.05(g)) This limitation amounts to outputting analyzed data. This is akin to outputting selected data that has been collected, analyzed and displayed, i.e. selecting information, based on types of information and availability of information, for collection, analysis and display. (MPEP2106.05(g)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 4 and 13 are directed to further limiting the calculating step, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 5 and 14 are directed to further limiting the calculating step, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 6 and 15 are directed to further limiting the calculating step and additionally deriving a trajectory, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 7 and 16 are directed to further the calculated profile, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 8 and 17 are directed to further limiting the characteristic and structure information, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Runnels USPAT 6,889,177 in view of Xu et al. USPPN 2019/0299356 (hereinafter Xu).
Regarding claim 1, Runnels teaches A processor implemented polishing pad conditioning simulation method comprising: (Figures 6, 7, 9 and 11, Column 8 Lines 19-50, a processor is used to implement the CMP (chemical mechanical polishing) simulation)
executing computer readable code, stored in a non-transitory computer readable storage medium, by a processor and configuring the processor, through the execution to perform operations of: (Figures 6, Column 6 Lines 30-49, Column 8 Lines 19-50, the processor is configured to run the CPM simulation from the storage medium)
extracting first characteristic information comprising process parameters of a conditioning of a polishing pad, (Figure 6, Column 8 Lines 10-24, Column 9 Lines 35-65, Column 15 Lines 1-50 and Column 16 Lines 1-55, information about the speed of the polishing element, the sweep arm, pressure exerted, and polish time is extracted and viewed by the user in the system)
and extracting third characteristic information comprising structure information of the polishing pad; (Figure 6, Column 8 Lines 10-24, Column 9 Lines 39-65, dimensions and rigidity of the polishing pad is extracted and viewed by the user in the system)
inputting the first characteristic information, …, the third characteristic information, (Figure 6, Column 8 Lines 1-50, the information is inputted into the system for the CMP simulation)
characteristic information based on a pressure distribution applied to the polishing pad, (Column 7 Lines 12-25 and 34-55, Column 12 Lines 18-45, Column 15 Lines 40-67, Column 16 Lines 1-20, The pressure to each point on the polishing pad is calculated)
and slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad, to an algorithm; (Figures 6, 7, 9 and 11, Column 6 Lines 55-67, Column 7 Lines 1-11, Column 10 Lines 14-24, the changes in the slurry are reflected in the Preston Coefficient that is used to determine how much material is removed by the polishing pad)
calculating a profile of the polishing pad; and (Figures 6, 8A, Column 19 lines 50-67, Column 20 lines 1-44, a contact profile of the polishing pad is calculated at each node of the pad model)
outputting data for visualizing the profile of the polishing pad based on the calculated profile of the polishing pad. and (Figures 6, 8A, Column 8 Lines 1-50, Column 19 lines 50-67, Column 20 lines 1-44, the computer outputs the profile of the pad as the results of the CMP modeling system in the user interface of the computer)
	Runnels does not explicitly teach inputting …, the second characteristic information, extracting second characteristic information comprising structure information of a conditioner,
	Xu teaches inputting …, the second characteristic information, ([0039], [0077], [0118], the program is stored in a file that holds the information about the system, it is inputted into the computer when the program is run)
extracting second characteristic information comprising structure information of a conditioner, ([0039], [0077], [0118], the size of the conditioner, with the diamond grits, is measured by the system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Runnels with Xu as the references deal with a CMP process, in order to implement a system that considers the characteristic information of the conditioner and how much material is ground off in the trajectory of the pad. Xu would modify Runnels by considering the conditioner information and how much material is ground off in the trajectory of the pad in the CMP simulation. The benefit of doing so is the CMP system can adjust the polishing rate so that polishing of the locations of the layer completes at about the same time. Such profile control allows real time profile control (RTPC). (Xu [0034])

Regarding claim 6, the combination of Runnels and Xu teach the limitations of claim 1. Runnels teaches derive a trajectory of grinding the pad … of the conditioner based on the first characteristic information, …, and the third characteristic information, and (Column 9 Lines 39-67, Column 12 Lines 11-33 the velocity of the pad (trajectory) is calculated based on the Preston coefficient and pressure as the sweep arm moves the pad; Figure 6, Column 8 Lines 10-24, Column 9 Lines 35-65, Column 15 Lines 1-50 and Column 16 Lines 1-55, information about the speed of the polishing element, the sweep arm, pressure exerted, and polish time is extracted and viewed by the user in the system; Figure 6, Column 8 Lines 10-24, Column 9 Lines 39-65, dimensions and rigidity of the polishing pad is extracted and viewed by the user in the system)
calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, the first characteristic information, …, and the third characteristic information. (Figure 4, Column 12 Lines 12-63, The erosion force on the wafer is calculated at each node point)
Runnels does not explicitly teach derive a trajectory of grinding the pad by diamond grits of the conditioner based on …, the second characteristic information; calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, …, the second characteristic information
	Xu teaches derive a trajectory of grinding the pad by diamond grits of the conditioner based on …, the second characteristic information; ([0039], [0059], [0077], at tool path with a sequence of locations is created for the grinding pad with the diamond grits)
calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, …, the second characteristic information ([0039], [0059], [0077], [0095]-[0100], the new thickness due to the amount of material that is ground off the surface is calculated at each node)

In regards to claim 9, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 15, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Claims 4, 5, 7, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Runnels, in view of Xu and in further view of Pham et al. “Study on Pad Cutting Rate and Surface Roughness in Diamond Dressing Process” (hereinafter Pham).

Regarding claim 4, the combination of Runnels and Xu teach the limitations of claim 1. Runnels teaches wherein the calculating comprises determining coordinates of … the conditioner, determining a pressure on each …,  (Column 12 Lines 11-63, the coordinates of each node touching the wafer are calculated as well as the pressure on each node)
Runnels does not explicitly teach diamond grits comprised in the conditioner
Xu teaches diamond grits comprised in the conditioner ([0039], diamond grits are used in the conditioner)
The combination of Runnels and Xu does not explicitly teach determining an indentation depth for each diamond grit.
Pham teaches determining an indentation depth for each diamond grit. (Figure 3, Page 1685 Section 2.2 The indented depth for each individual diamond of the diamond grits is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Runnels and Xu with Pham as the references deal with a CMP process, in order to implement a system that considers the indentation depth, wear density and cumulative moving distance of each diamond grit. Pham would modify Runnels and Xu by considering the indentation depth, wear density and cumulative moving distance of each diamond grit in the CMP simulation. The benefit of doing so is the CMP system can be used to predict and optimize a diamond dressing design and improve the dressing process. (Pham Section 5)

Regarding claim 5, the combination of Runnels, Xu and Pham teach the limitations of claim 4. The combination of Runnels and Xu does not explicitly teach wherein the calculating comprises accumulating a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner. 
Pham teaches wherein the calculating comprises accumulating a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner. (Figure 1, Page 1684 Section 1, Table 1, Page 1686-1688 Section 3, The wear density due to the density of the diamonds is calculated for each of the 16 zones of the divided area)

Regarding claim 7, the combination of Runnels and Xu teach the limitations of claim 1. Runnels does not explicitly teach a trajectory of diamond grits of the conditioner,
Xu teaches a trajectory of diamond grits of the conditioner, ([0039], [0059], [0077], at tool path with a sequence of locations is created for the grinding pad with the diamond grits)
The combination of Runnels and Xu does not explicitly teach wherein the profile of the polishing pad comprises a wear density in the polishing pad, and cumulative moving distance information of each diamond.
Pham teaches wherein the profile of the polishing pad comprises a wear density in the polishing pad, (Figure 1 and 2, Page 1684 Section 1, Table 1, Page 1686-1688 Section 3, The wear density due to the density of the diamonds is calculated for each of the 16 zones of the divided area, this makes up the wear profile of the polishing pad)
cumulative moving distance information of each diamond. (Page 1684 Section 2.1, the cutting distance of each diamond grit on the pad surface is calculated)

In regards to claim 13, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 14, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 16, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Runnels, in view of Xu, in further view of Pham and in further view of Yim et al. “Chemical/mechanical balance management through pad microstructure in CMP”.

Regarding claim 8, the combination of Runnels and Xu teach the limitations of claim 1. Runnels teaches 
the first characteristic information comprises rotation speed information of the polishing pad and the conditioner, sweep arm operation information, pressure information, and press time information; (Figure 6, Column 8 Lines 10-24, Column 9 Lines 35-65, Column 15 Lines 1-50 and Column 16 Lines 1-55, information about the speed of the polishing element, the sweep arm, pressure exerted, and polish time is extracted and viewed by the user in the system)
the third characteristic information comprises … size information of the polishing pad. (Figure 6, Column 8 Lines 10-24, Column 9 Lines 39-65, dimensions and rigidity of the polishing pad is extracted and viewed by the user in the system)
Runnels does not explicitly teach the second characteristic information comprises … size information of the conditioner
Xu teaches the second characteristic information comprises … size information of the conditioner ([0039], [0077], [0118], the size of the conditioner, with the diamond grits, is measured by the system)
The combination of Runnels and Xu does not explicitly teach the second characteristic information comprises density … information of the conditioner, and diamond information, and the third characteristic information comprises groove information,
Pham teaches teach the second characteristic information comprises density … information of the conditioner, and diamond information, and (Figure 1 and 2, Page 1684 Section 1, Table 1, Page 1686-1688 Section 3, The wear density due to the density of the diamonds is calculated for each of the 16 zones of the divided area, this makes up the wear profile of the polishing pad, information about the diamonds is pulled from the table and used in the calculations)
the third characteristic information comprises groove information, (Figure 3, Page 1685 Section 2.2 and 2.3, The cross section of the groove is calculated)
The combination of Runnels, Xu and Pham does not explicitly teach the structure information of the conditioner is extracted based on an apparatus comprising confocal microscopy and atomic force microscopy (AFM); 
Yim teaches the structure information of the conditioner is extracted based on an apparatus comprising confocal microscopy and atomic force microscopy (AFM); (Figures 1 and 2, Page 37 Section 2, the pad is measured with both a 3D confocal microscope and an atomic force microscope)
the third characteristic information comprises … hardness information, (Table 1, The hardness of the pad is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Runnels, Xu and Pham with Yim as the references deal with a CMP process, in order to implement a system that considers structure information from a confocal and atomic force microscope as well as hardness information. Yim would modify Runnels, Xu and Pham by considering structure information from a confocal and atomic force microscope as well as hardness information in the CMP simulation. The benefit of doing so is the chemical/mechanical actions through the pad microstructure can be managed. (Yim Abstract)

In regards to claim 17, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. “Diamond disc pad conditioning in chemical mechanical planarization (CMP): A surface element method to predict pad surface shape”: Also teaches calculating wear due to diamond disk conditioning. Including the trajectory of the head, applied slurry characteristics and structural pad information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147                                                                                                                                                                                           
/BORIS GORNEY/             Supervisory Patent Examiner, Art Unit 2147